Title: Levett Harris to Thomas Jefferson, 22 June 1814
From: Harris, Levett
To: Jefferson, Thomas


          Sir,  London 22 June 1814.
          The inclosed letter was handed me a few days since by our mutual friend Prince Adam Czartoryski, who accompanied the Emperor Alexander hither from Paris.
          The Prince, in recommending this letter to my attention, particularly requested me to bring him to your remembrance; & to renew to you those sentiments of  admiration & attachment which
			 originated with his early acquaintance with you at Paris, & which have had all their effect Since, by his review of your exalted character & eminent public services.
          Prince Adam continues Still the admired friend of Alexander, & may possibly again become a principal member of his Majesty’s Government.
          I have been here about two months—I left St Petersburg with Messs Gallatin and
			 Bayard with an intention of returning with these gentlemen to America—but having since received an instruction from my Government to take charge of the Legation to Russia, in the absence of Mr Adams, named a Commissioner to Ghent to treat there of peace with this Country, I Shall lose no time in retracing my Steps.
          
          The Emperor leaves here to day on his return to the seat of his Empire. I seldom am honored with a private conversation with His Majesty (which has Occurred twice Since he has been here) that his Majesty does not make Special enquiries after you. His Sentiments of us, I can assure you, are always the same; & let me add they could have lost none of their effect by his visit to this
			 Country—These Sentiments with which You Sir, have mainly Contributed to inspire the Emperor, I trust will beStill improved into the happiest consequences to our Country.
          I hope after Mr Adams’s mission to Ghent is terminated that I Shall be releived by his resuming his function at St Petersburg; & that I Shall thereby be enabled to pursue the design I have So long had in view of revisiting my native land. Among the first gratifications to be imparted by this return to America, will be that derived by the duty I Shall immediately fulfil  of paying my homage to you at Monticello, & there personally assure You of the deep sense I have of the confidence I have enjoyed under Your Government & my gratitude for the  interest You have been pleased to take in my welfare.
          Receive I pray You Sir, the renewed sentiments of the highest consideration & respect with which I am ever
          Your most obedient humble servantLevett Harris.
        